Citation Nr: 0320399	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  98-10 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of left testicle surgery 
(previously considered as part of residuals of a right 
testicle disability).

2.  Entitlement to an increased evaluation for residuals of 
an injury to the right testicle, status post orchiectomy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In May 2000, a hearing was held before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c).  

When this case was before the Board in January 2001, it was 
remanded for further development.  It was returned to the 
Board for appellate review in August 2002.

As part of the January 2001 remand, the Board observed that 
in 1995 the RO had reduced the veteran's disability 
compensation payments based on evidence showing that he was 
on active duty from June 6, 1994, to August 20, 1994.  
However, the Board noted that the reduction appeared to have 
been made in error because the RO had relied on a Form DD-214 
for another servicemember.  The RO was asked to address this 
matter.  In a letter dated in August 2002, the RO informed 
the veteran that a correction had been made to a previous 
award in which a portion of his monthly compensation had been 
inadvertently withheld.  The veteran was advised of his right 
to appeal this decision.  To date, the veteran has not 
responded.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

In this case, no VCAA-duty-to-notify-notice was provided by 
the RO to the appellant and his representative with respect 
to the currently pending claims.  For purposes of attempting 
to remedy this error, the Board prepared and sent such a 
notice to the veteran in September 2002 pursuant to the 
authority set forth in 38 C.F.R. § 19.9(a)(2)(ii).  A period 
of 30-days was provided for response, but, to date, no 
response has been received.  

Recently, the United States Court of Appeals for the Federal 
Circuit held in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348-49 (Fed. Cir. May 1, 
2003), that the 30-day deadline for responding to a VCAA-
duty-to-notify-notice sent by the Board is misleading and 
prejudicial to claimants.  Further, the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the [VCAA duty to notify] notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides claimants one year to 
submit evidence.  

In light of the Federal Circuit's recent decision in Disabled 
American Veterans, the VCAA notice provided by the Board to 
the veteran in September 2002 was not legally sufficient.  
Accordingly, in order to ensure that the veteran is not 
mislead or prejudiced in any manner, and in order to provide 
him with the notice to which he is entitled by law, this case 
must be remanded to the RO for the issuance of a new VCAA-
duty-to-notify-notice.  

Additionally, the Board finds that a remand is required for 
purposes of conducting another VA genitourinary examination 
that fully addresses the veteran's complaints of pain.  In 
the January 2001 Board remand decision, it was indicated that 
in the VA compensation and pension medical examination to be 
conducted on remand, the "examiner should fully describe all 
manifestations of the service-connected condition, including 
whether it interferes with genitourinary system functioning, 
results in any nerve impairment (i.e., neuritis or 
neuralgia), causes pain, etc."  In the August 2001 
examination report, however, none of these matters was 
adequately addressed by the examiner, despite the continuing 
complaints of pain by the appellant.  As a consequence, the 
examination report was inadequate and should have been 
returned to the examiner for clarification.  See 38 C.F.R. 
§ 4.2.  Accordingly, because the Board's remand directions 
were not fully complied with, a remand to conduct an 
additional examination is required.  See Stegall v. West, 
11 Vet.App. 268, 271 (1998) (A remand by the Court or by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with the terms of the 
remand order.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should provide the veteran with a 
VCAA-duty-to-notify-notice that addresses 
both of the issues currently on appeal.  

2.	The RO should obtain and associate with 
the claims file the veteran's medical from 
the Birmingham VA Medical Center and the VA 
Outpatient Clinic in Huntsville for all 
treatment received for the service-connected 
bilateral testical disabilities from July 
2001 to the present.  

3.	Upon completion of the above 
development, the RO should schedule the 
veteran for a VA genitourinary examination to 
determine the current extent of impairment of 
his service-connected left and right testicle 
disabilities.  The claims folder, to include 
a copy of this Remand and any additional 
evidence secured, must be made available to 
and reviewed by the examiner.  The examiner 
should fully describe all manifestations of 
the service-connected conditions, to include 
addressing the following questions:  
(a) Do the service-connected 
disabilities interfere with 
genitourinary system functioning 
and, if so, in what manner?  Is 
there recurrent symptomatic 
infection requiring 
drainage/frequent hospitalization 
(greater than two times a year) 
and/or requiring continuous 
intensive management?
(b) Is there any nerve 
impairment (i.e., neuritis or 
neuralgia)?
(c) Is there any pain and, if 
so, please describe to what manner 
or degree it is disabling?

4.	Following completion of the foregoing, 
the RO should readjudicate the veteran's 
claims.  If any benefit currently sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded the appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



__________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



